Motion to amend remittitur granted. Return of remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: (1) whether appellant was subjected to involuntary servitude in violation of the Thirteenth Amendment; (2) whether appellant was denied equal protection under the Fourteenth Amendment. The Court of Appeals considered these contentions and held that there was no denial of appellant’s constitutional rights. [See 27 N Y 2d 700.]